Citation Nr: 1450616	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-31 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for neck disability, to include degenerative disc disease and radiculopathy symptoms in the upper extremities.  

2.  Entitlement to service connection for residuals of a head injury, including headaches, pain in the right jaw and ear, and swelling of the right temple.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his spouse provided testimony before the undersigned during a videoconference hearing held in October 2014.  At the hearing, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

The hearing transcript notes that the Veteran submitted a buddy statement in support of his claim at the hearing and waived regional office consideration.  However, the buddy statement has not yet been associated with the claims file.  

In addition, the Veteran testified that he receives regular treatment at the Cincinnati VA Medical Center (VAMC).  The last records of VA treatment associated with the claim are dated in March 2012.  

As it appears that there is evidence missing from the virtual file, a remand is necessary.  

Moreover, the Board finds that a VA examination is necessary in order to assess the etiology of the reported neck pain and upper extremity radiculopathy symptoms as well as the headaches, jaw and ear pain, and facial swelling.  The Veteran attributes these symptoms to the in-service head injury, which he and his wife described in detail, and stated that the symptoms have existed and persisted ever since that injury.  As the only VA examination of record inaccurately stated that the Veteran's symptoms began just three to four years prior March 2012 examination, a new VA examination is necessary.  

Finally, the Board notes that it does not appear that a statement of the case has been issued regarding the two issues on appeal, despite the September 2012 notice of disagreement submitted by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to associate the buddy statement discussed at the Board hearing with the claims file, including asking the Veteran to resubmit the statement if necessary.  

2.  Obtain all outstanding VA medical records for the Veteran identified by him, including those at the Cincinnati VAMC since March 2012, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and all relevant records contained in the virtual files, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current head and neck disabilities, and should specifically state whether the Veteran has cervical radiculopathy and temporomandibular joint dysfunction (TMJ).  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability, to include degenerative arthritis of the cervical spine, radiculopathy symptoms, headaches, jaw pain, and facial swelling, had onset in service or is otherwise related to a disease or injury in service, including the head injury described in detail during the Board hearing and the in-service diagnosis of TMJ.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  The examiner is advised that the Board finds the account of the Veteran and his spouse concerning the events in service to be credible.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a statement of the case or a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

